  

ADDENDUM 1 TO THE EMPLOYMENT AGREEMENT

 

This Addendum 1 (the "Addendum") to that certain Employment Agreement between
Pimi Agro CleanTech Ltd., Israeli company number 513497123(the "Company") and
Mr. Ami Sivan, an individual, Israeli I.D. No. 051570869 (the "Employee") dated
May __, 2012 (the "Agreement") is entered by and between the Company and the
Employee on this __th day of May, 2012. Each of the Company and the Employee may
be referred to herein as a Party, and collectively as Parties.

 

Capitalized terms used and not defined herein shall have the meaning ascribed to
them in the Agreement.

 

WHEREASthe Company employs the Employee pursuant to the terms and conditions of
the Agreement; and

 

WHEREASthe Parties agree to amend the Agreement as set forth herein.

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

1.Notwithstanding any provision of the Agreement to the contrary, as a part of
his Position, the Employee shall also function as Chief Executive Officer (CEO)
of Pimi Agro CleanTech Inc., Delaware company, with its principal offices at 269
South Beverly Drive, Suite 1091, Beverly Hills, CA 90212, USA ("Pimi USA"),
pursuant to the terms of the Agreement.

 

2.The Employee undertakes to perform such duties, responsibilities and services
as customarily incident to the Position, including his position as CEO of Pimi
USA, and such office and such other services of a senior executive nature as may
be reasonably requested by the Boards of Directors (the "Board") of Pimi USA,
from time to time, which may include services for one or more subsidiaries or
affiliates of Pimi USA. The Employee shall, in his capacity as an officer of
Pimi USA, be subject to the direction and control of its Board. The Employee
shall report to the Board, or any other person designated by the Board. The
Employee shall assist with all matters related to the operations of Pimi USA and
he shall act in its best interests.

 

3.The Employee hereby agrees and acknowledges that all and any obligations of
him pursuant to the Agreement, including, but not limited to, his
confidentiality and non competition obligations, shall apply to his employment
as Chief Executive Officer (CEO) of Pimi USA, mutatis mutandis.

 

4.Furthermore, the Employee hereby agrees and acknowledges that (i) Pimi USA is
a publicly reporting company with its common stock shares trading on the NASDAQ
Over-the-Counter Bulletin Board (OTCBB) market under the ticker symbol "PIMZ"
and (ii) in addition to any other obligations of him under the Agreement or
pursuant to the Section 3 hereinabove, in his function as a CEO of Pimi USA he
will act strictly in accordance with the applicable US securities laws and
regulations.

 

5.The Parties hereby agree and acknowledge that the Employee shall not be
entitled to any further compensation for his services as a CEO of Pimi USA other
than, or additional to, the compensation specified in the Agreement and the
Exhibits thereto.

 

1

 

 

IN WITNESS WHEREOF, the Parties have executed this Addendum as of the date first
stated above.

 

  Pimi Agro CleanTech Ltd.   Ami Sivan         By:               Title:      

 

Acknowledged and agreed: __________________________________

 

  Pimi Agro CleanTech Inc.         By:           Title:    

 

2

 

